214 U.S. 497 (1909)
ST. PAUL, MINNEAPOLIS & MANITOBA RAILWAY COMPANY
v.
STATE OF MINNESOTA ex rel. CITY OF MINNEAPOLIS.
No. 162.
Supreme Court of United States.
Argued April 19, 20, 1909.
Decided April 26, 1909.
ERROR TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
*498 Mr. Rome G. Brown, with whom Mr. Charles S. Albert and Mr. William R. Begg were on the brief, for plaintiffs in error.
Mr. Frank Healy, with whom Mr. Albert E. Clarke was on the brief, for defendant in error.
Per Curiam:
Judgment affirmed on authority of Northern Pacific Railway Company v. State of Minnesota ex rel. Duluth, 208 U.S. 583.